        Case 8:20-cv-01540-DOC-JDE Document 40 Filed 01/07/21 Page 1 of 2 Page ID #:474


                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8                          UNITED STATES DISTRICT COURT
                    9                         CENTRAL DISTRICT OF CALIFORNIA
               10                                   SOUTHERN DIVISION
               11
                                                             CASE NO. 8:20-cv-01540 DOC (JDEx)
               12
                         IN RE ALTERYX, INC. SECURITIES      Honorable David O. Carter
               13        LITIGATION
                                                             ORDER GRANTING STIPULATION
               14                                            SETTING DEADLINE FOR AN
                                                             AMENDED COMPLAINT AND A
               15                                            MOTION TO DISMISS BRIEFING
                                                             SCHEDULE [37]
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                   ORDER GRANTING STIPULATION SETTING
ATTOR NEYS AT LAW
 ORANGE COUN TY         US-DOCS\120457478.1                          SCHEDULE FOR AMENDED PLEADINGS
                                                                          CASE NO. 8:20-CV-01540-DOC-JDE
        Case 8:20-cv-01540-DOC-JDE Document 40 Filed 01/07/21 Page 2 of 2 Page ID #:475


                    1            Pursuant to the Stipulation Setting Deadline for an Amended Complaint and
                    2 Motion to Dismiss Briefing Schedule filed by Lead Plaintiff Alejandro Handal,
                    3 Steven Cardoza, and Homayon Farnoodymeher and Defendants Alteryx, Inc.,
                    4 Dean A. Stoecker, and Kevin Rubin and good cause appearing, IT IS HEREBY
                    5 ORDERED THAT:
                    6            1.       Lead Plaintiff shall file an amended complaint no later than January
                    7 28, 2021;
                    8            2.       Defendants shall answer or move to dismiss the amended complaint
                    9 no later than March 19, 2021;
               10                3.       Lead Plaintiff shall file an opposition to the motion to dismiss no later
               11 than May 7, 2021; and
               12                4.       Defendants shall submit a reply in support of their motion to dismiss
               13 no later than June 4, 2021.
               14
               15
               16                IT IS SO ORDERED.
               17
               18         Dated:        January 7, 2021                By:
                                                                             Honorable David O. Carter
               19                                                            United States District Judge
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                                ORDER GRANTING STIPULATION SETTING
ATTOR NEYS AT LAW
                        US-DOCS\120457478.1                                       SCHEDULE FOR AMENDED PLEADINGS
 ORANGE COUN TY
                                                                        1              CASE NO. 8:20-CV-01540-DOC-JDE
